Name: 2010/145/CFSP: Council Decision 2010/145/CFSP of 8Ã March 2010 renewing measures in support of the effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY)
 Type: Decision
 Subject Matter: rights and freedoms;  international affairs;  civil law;  political geography;  United Nations;  criminal law
 Date Published: 2010-03-09

 9.3.2010 EN Official Journal of the European Union L 58/8 COUNCIL DECISION 2010/145/CFSP of 8 March 2010 renewing measures in support of the effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 16 April 2003, the Council adopted Common Position 2003/280/CFSP in support of the effective implementation of the mandate of the ICTY (1). (2) On 30 March 2004, the Council adopted Common Position 2004/293/CFSP renewing measures in support of the effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY) (2). (3) Common Position 2004/293/CFSP was extended for the last time by Common Position 2009/164/CFSP of 26 February 2009 renewing measures in support of the effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY) (3) until 16 March 2010. (4) Persons indicted by the ICTY are still at large, and there is evidence that they are being assisted in their efforts to continue to evade justice. (5) The measures provided for in Common Position 2004/293/CFSP should be renewed for a further 12 months, HAS ADOPTED THIS DECISION: Article 1 1. Member States shall take the necessary measures to prevent the entry into, or transit through their territories of the persons listed in the Annex, who are engaged in activities which help persons at large continue to evade justice for crimes for which the ICTY has indicted them or are otherwise acting in a manner which could obstruct the ICTYs effective implementation of its mandate. 2. Paragraph 1 will not oblige a Member State to refuse its own nationals entry into its territory. 3. Paragraph 1 shall be without prejudice to the cases where a Member State is bound by an obligation of international law, namely: (a) as a host country of an international intergovernmental organisation; (b) as a host country to an international conference convened by, or under the auspices of, the United Nations; (c) under a multilateral agreement conferring privileges and immunities; or (d) under the 1929 Treaty of Conciliation (Lateran pact) concluded by the Holy See (State of the Vatican City) and Italy. 4. Paragraph 3 shall be considered as applying also in cases where a Member State is host country of the Organisation for Security and Cooperation in Europe (OSCE). 5. The Council shall be duly informed in all cases where a Member State grants an exemption pursuant to paragraphs 3 or 4. 6. Member States may grant exemptions from the measures imposed in paragraph 1 where travel is justified on the grounds of urgent humanitarian need, or on grounds of attending intergovernmental meetings, including those promoted by the European Union, or hosted by a Member State holding the Chairmanship in office of the OSCE, where a political dialogue is conducted that directly assists the ICTY in the implementation of its mandate. 7. A Member State wishing to grant exemptions referred to in paragraph 6 shall notify the Council in writing. The exemption will be deemed to be granted unless one or more of the Council Members raises an objection in writing within 48 hours of receiving notification of the proposed exemption. In the event that one or more of the Council members raises an objection, the Council, acting by a qualified majority, may decide to grant the proposed exemption. 8. In cases where pursuant to paragraphs 3, 4, 6 and 7, a Member State authorises the entry into, or transit through, its territory of persons listed in the Annex, the authorisation shall be limited to the purpose for which it is given and to the persons concerned thereby. Article 2 The Council, acting upon a proposal by the High Representative of the Union for Foreign Affairs and Security Policy or a Member State, shall adopt modifications to the list contained in the Annex as required. Article 3 In order to maximise the impact of the abovementioned measures, the Union shall encourage third States to adopt restrictive measures similar to those contained in this Decision. Article 4 1. This Decision shall take effect on the date of its adoption. It shall expire on 16 March 2011. 2. This Decision shall be kept under constant review. It shall be renewed, or amended as appropriate, if the Council deems that its objectives have not been met. Article 5 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 8 March 2010. For the Council The President C. CORBACHO (1) OJ L 101, 23.4.2003, p. 22. (2) OJ L 94, 31.3.2004, p. 65. (3) OJ L 55, 27.2.2009, p. 44. ANNEX 1. BILBIJA, Milorad Son of Svetko BILBIJA Date of birth/Place of birth: 13.8.1956, Sanski Most, Bosnia and Herzegovina Passport No: 3715730 ID Card No: 03GCD9986 Personal ID No: 1308956163305 Aliases: Address: Brace Pantica 7, Banja Luka, Bosnia and Herzegovina 2. BJELICA, Milovan Date of birth/Place of birth: 19.10.1958, Rogatica, Bosnia and Herzegovina Passport No: 0000148, issued on 26.7.1998 in Srpsko Sarajevo (annulled) ID Card No: 03ETA0150 Personal ID No: 1910958130007 Aliases: Cicko Address: CENTREK Company in Pale, Bosnia and Herzegovina 3. ECIM (EÃ IM), Ljuban Date of birth/Place of birth: 6.1.1964, Sviljanac, Bosnia and Herzegovina Passport No: 0144290, issued on 21.11.1998 in Banja Luka (annulled) ID Card No: 03GCE3530 Personal ID No: 0601964100083 Aliases: Address: Ulica Stevana Mokranjca 26, Banja Luka, Bosnia and Herzegovina 4. HADZIC (HADÃ ½IÃ ), Goranka Daughter of Branko and Milena HADZIC (HADÃ ½IÃ ) Date of birth/Place of birth: 18.6.1962, Vinkovci Municipality, Croatia Passport No: ID Card No: 1806962308218 (JMBG), ID Card No: 569934/03 Aliases: Address: Aranj Janosa Street 9, Novi Sad, Serbia Relationship to person indicted for war crimes (PIFWC): sister of Goran HADZIC (HADÃ ½IÃ ) 5. HADZIC (HADÃ ½IÃ ), Ivana Daughter of Goran and Ã ½ivka HADZIC (HADÃ ½IÃ ) Date of birth/Place of birth: 25.2.1983, Vukovar, Croatia Passport No: ID Card No: Aliases: Address: Aranj Janosa Street 9, Novi Sad, Serbia Relationship to PIFWC: daughter of Goran HADZIC (HADÃ ½IÃ ) 6. HADZIC (HADÃ ½IÃ ), Srecko (SreÃ ko) Son of Goran and Ã ½ivka HADZIC (HADÃ ½IÃ ) Date of birth/Place of birth: 8.10.1987, Vukovar, Croatia Passport No: ID Card No: Aliases: Address: Aranj Janosa Street 9, Novi Sad, Serbia Relationship to PIFWC: son of Goran HADZIC (HADÃ ½IÃ ) 7. HADZIC (HADÃ ½IÃ ), Zivka (Ã ½ivka) Daughter of Branislav NUDIC (NUDIÃ ) Date of birth/Place of birth: 9.6.1957, Vinkovci, Croatia Passport No: ID Card No: Aliases: Address: Aranj Janosa Street 9, Novi Sad, Serbia Relationship to PIFWC: spouse of Goran HADZIC (HADÃ ½IÃ ) 8. JOVICIC (JOVIÃ IÃ ), Predrag Son of Desmir JOVICIC (JOVIÃ IÃ ) Date of birth/Place of birth: 1.3.1963, Pale, Bosnia and Herzegovina Passport No: 4363551 ID Card No: 03DYA0852 Personal ID No: 0103963173133 Aliases: Address: Milana Simovica 23, Pale, Bosnia and Herzegovina 9. KESEROVIC (KESEROVIÃ ), Dragomir Son of Slavko Date of birth/Place of birth: 8.6.1957, Piskavica/Banja Luka, Bosnia and Herzegovina Passport No: 4191306 ID Card No: 04GCH5156 Personal ID No: 0806957100028 Aliases: Address: 10. KIJAC, Dragan Date of birth/Place of birth: 6.10.1955, Sarajevo, Bosnia and Herzegovina Passport No: ID Card No: Personal ID No: Aliases: Address: 11. KOJIC (KOJIÃ ), Radomir Son of Milanko and Zlatana Date of birth/Place of birth: 23.11.1950, Bijela Voda, Sokolac, Bosnia and Herzegovina Passport No: 4742002, issued in 2002 in Sarajevo (expired in 2007) ID Card No: 03DYA1935, issued on 7.7.2003 in Sarajevo Personal ID No: 2311950173133 Aliases: Mineur or Ratko Address: 115 Trifka Grabeza, Pale, or Hotel KRISTAL, Jahorina, Bosnia and Herzegovina 12. KOVAC (KOVAÃ ), Tomislav Son of Vaso Date of birth/Place of birth: 4.12.1959, Sarajevo, Bosnia and Herzegovina Passport No: ID Card No: Personal ID No: 0412959171315 Aliases: Tomo Address: Bijela, Montenegro; and Pale, Bosnia and Herzegovina 13. KUJUNDZIC (KUJUNDÃ ½IÃ ), Predrag Son of Vasilija Date of birth/Place of birth: 30.1.1961, Suho Pole, Doboj, Bosnia and Herzegovina Passport No: ID Card No: 03GFB1318 Personal ID No: 3001961120044 Aliases: Predo Address: Doboj, Bosnia and Herzegovina 14. LUKOVIC (LUKOVIÃ ), Milorad Ulemek Date of birth/Place of birth: 15.5.1968, Belgrade, Serbia Passport No: ID Card No: Personal ID No: Aliases: Legija (forged ID as IVANIC, Zeljko (IVANIÃ , Ã ½eljko)) Address: incarcerated (Belgrade District Prison, Bacvanska 14, Belgrade) 15. MALIS (MALIÃ ), Milomir Son of Dejan MALIS (MALIÃ ) Date of birth/Place of birth: 3.8.1966, Bjelice Passport No: ID Card No: Personal ID No: 0308966131572 Aliases: Address: Vojvode Putnika, Foca, Bosnia and Herzegovina 16. MANDIC (MANDIÃ ), Momcilo (MomÃ ilo) Date of birth/Place of birth: 1.5.1954, Kalinovik, Bosnia and Herzegovina Passport No: 0121391, issued on 12.5.1999 in Srpsko Sarajevo, Bosnia and Herzegovina (annulled) ID Card No: Personal ID No: 0105954171511 Aliases: Momo Address: incarcerated 17. MARIC (MARIÃ ), Milorad Son of Vinko MARIC (MARIÃ ) Date of birth/Place of birth: 9.9.1957, Visoko, Bosnia and Herzegovina Passport No: 4587936 ID Card No: 04GKB5268 Personal ID No: 0909957171778 Aliases: Address: Vuka Karadzica 148, Zvornik, Bosnia and Herzegovina 18. MICEVIC (MIÃ EVIÃ ), Jelenko Son of Luka and Desanka, maiden name: SIMIC (SIMIÃ ) Date of birth/Place of birth: 8.8.1947, Borci near Konjic, Bosnia and Herzegovina Passport No: 4166874 ID Card No: 03BIA3452 Personal ID No: 0808947710266 Aliases: Filaret Address: Milesevo monastery, Serbia 19. MLADIC (MLADIÃ ), Biljana (maiden name: STOJCEVSKA (STOJÃ EVSKA)) Daughter of Strahilo STOJCEVSKI (STOJÃ EVSKI) and Svetlinka STOJCEVSKA (STOJÃ EVSKA) Date of birth/Place of birth: 30.5.1972, Skopje, former Yugoslav Republic of Macedonia Passport No: ID Card No: 3005972455086 (JMBG) Aliases: Address: registered at Blagoja Parovica 117a, Belgrade, but resides at Vidikovacki venac 83, Belgrade, Serbia Relationship to PIFWC: daughter-in-law of Ratko MLADIC (MLADIÃ ) 20. MLADIC (MLADIÃ ), Bosiljka (maiden name: JEGDIC (JEGDIÃ )) Daughter of Petar JEGDIC (JEGDIÃ ) Date of birth/Place of birth: 20.7.1947, Okrugljaca, Virovitica Municipality, Croatia ID Card No: 2007947455100 (JMBG) Personal ID Card: T77619, issued on 31.5.1992 by SUP Belgrade Address: Blagoja Parovica 117a, Belgrade, Serbia Relationship to PIFWC: wife of Ratko MLADIC (MLADIÃ ) 21. MLADIC (MLADIÃ ), Darko Son of Ratko and Bosiljka MLADIC (MLADIÃ ) Date of birth/Place of birth: 19.8.1969, Skopje, former Yugoslav Republic of Macedonia Passport No: SCG passport No 003220335, issued on 26.2.2002 ID Card No: 1908969450106 (JMBG); personal identity card B112059, issued on 8.4.1994 by SUP Belgrade Aliases: Address: Vidikovacki venac 83, Belgrade, Serbia Relationship to PIFWC: son of Ratko MLADIC (MLADIÃ ) 22. NINKOVIC (NINKOVIÃ ), Milan Son of Simo Date of birth/Place of birth: 15.6.1943, Doboj, Bosnia and Herzegovina Passport No: 3944452 ID Card No: 04GFE3783 Personal ID No: 1506943120018 Aliases: Address: 23. OSTOJIC (OSTOJIÃ ), Velibor Son of Jozo Date of birth/Place of birth: 8.8.1945, Celebici, Foca, Bosnia and Herzegovina Passport No: ID Card No: Personal ID No: Aliases: Address: 24. OSTOJIC (OSTOJIÃ ), Zoran Son of Mico OSTOJIC (OSTOJIÃ ) Date of birth/Place of birth: 29.3.1961, Sarajevo, Bosnia and Herzegovina Passport No: ID Card No: 04BSF6085 Personal ID No: 2903961172656 Aliases: Address: Malta 25, Sarajevo, Bosnia and Herzegovina 25. PAVLOVIC (PAVLOVIÃ ), Petko Son of Milovan PAVLOVIC (PAVLOVIÃ ) Date of birth/Place of birth: 6.6.1957, Ratkovici, Bosnia and Herzegovina Passport No: 4588517 ID Card No: 03GKA9274 Personal ID No: 0606957183137 Aliases: Address: Vuka Karadjica 148, Zvornik, Bosnia and Herzegovina 26. POPOVIC (POPOVIÃ ), Cedomir (Ã edomir) Son of Radomir POPOVIC (POPOVIÃ ) Date of birth/Place of birth: 24.3.1950, Petrovici Passport No: ID Card No: 04FAA3580 Personal ID No: 2403950151018 Aliases: Address: Crnogorska 36, Bileca, Bosnia and Herzegovina 27. PUHALO, Branislav Son of Djuro Date of birth/Place of birth: 30.8.1963, Foca, Bosnia and Herzegovina Passport No: ID Card No: Personal ID No: 3008963171929 Aliases: Address: 28. RADOVIC (RADOVIÃ ), Nade Son of Milorad RADOVIC (RADOVIÃ ) Date of birth/Place of birth: 26.1.1951, Foca, Bosnia and Herzegovina Passport No: old 0123256 (annulled) ID Card No: 03GJA2918 Personal ID No: 2601951131548 Aliases: Address: Stepe Stepanovica 12, Foca/Srbinje, Bosnia and Herzegovina 29. RATIC (RATIÃ ), Branko Date of birth/Place of birth: 26.11.1957, MIHALJEVCI SLAVONSKA POZEGA, Bosnia and Herzegovina Passport No: 0442022, issued on 17.9.1999 in Banja Luka ID Card No: 03GCA8959 Personal ID No: 2611957173132 Aliases: Address: Ulica Krfska 42, Banja Luka, Bosnia and Herzegovina 30. ROGULJIC (ROGULJIÃ ), Slavko Date of birth/Place of birth: 15.5.1952, SRPSKA CRNJA HETIN, Serbia Non-valid passports No 3747158, issued on 12.4.2002 in Banja Luka, expired on 12.4.2007, and No 0020222, issued on 25.8.1988 in Banja Luka, expired on 25.8.2003 ID Card No: 04EFA1053 Personal ID No: 1505952103022 Aliases: Address: 21 Vojvode Misica, Laktasi, Bosnia and Herzegovina 31. SAROVIC (Ã AROVIÃ ), Mirko Date of birth/Place of birth: 16.9.1956, Rusanovici-Rogatica, Bosnia and Herzegovina Passport No: 4363471, issued at Istocno Sarajevo, with expiry date 8.10.2008 ID Card No: 04PEA4585 Personal ID No: 1609956172657 Aliases: Address: Bjelopoljska 42, 71216 Srpsko Sarajevo, Bosnia and Herzegovina 32. SKOCAJIC (SKOÃ AJIÃ ), Mrksa (MrkÃ ¡a) Son of Dejan SKOCAJIC (SKOÃ AJIÃ ) Date of birth/Place of birth: 5.8.1953, Blagaj, Bosnia and Herzegovina Passport No: 3681597 ID Card No: 04GDB9950 Personal ID No: 0508953150038 Aliases: Address: Trebinjskih Brigade, Trebinje, Bosnia and Herzegovina 33. VRACAR (VRAÃ AR), Milenko Date of birth/Place of birth: 15.5.1956, Nisavici, Prijedor, Bosnia and Herzegovina Non-valid passports No 3865548, issued on 29.8.2002 in Banja Luka, expired on 29.8.2007, and No 0280280, issued on 4.12.1999 in Banja Luka, expired on 4.12.2004, and No 0062130, issued on 16.9.1998 in Banja Luka, Bosnia and Herzegovina ID Card No: 03GCE6934 Personal ID No: 1505956160012 Aliases: Address: 14 Save Ljuboje, Banja Luka, Bosnia and Herzegovina 34. ZOGOVIC (ZOGOVIÃ ), Milan Son of Jovan Date of birth/Place of birth: 7.10.1939, Dobrusa Passport No: ID Card No: Personal ID No: Aliases: Address: